DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 6-8, filed 12/31/2020 with respect to 35 USC §112(f) invocation of claims 4-5 have been fully considered and are persuasive.  Applicant has amended claims to recite processor and memory and to remove cited units. The 35 USC §112(f) invocation of claims 4-5 has been withdrawn. 

Applicant’s arguments, see page 8-10, filed 12/31/2020 with respect to 35 USC §102 rejection of claims 1 have been fully considered but were not persuasive.  Applicant has amended claims and argues previously cited references fails to disclose all claim limitations. Applicant argues previously cited Navab does not disclose limitation of correcting each vertex of the isosuface mesh using gradient information about a CT value at vertex of the isosurface mesh. Applicant argues cited paragraph [0279] of Navab relates to attached markers to C-arm and calibrating markers to CBCT coordinate frame to perform reliable tracking. In response examiner points to paragraph [0278-0279] and paragraph [0301] to show, in addition to calibrating markers to perform reliable tracking Navab’s tracking also preserves strong edges corresponding to surface points using gradient of CBCT and discards blurring artifacts. Navab therefore discloses using gradient information for correcting vertex of surface points while discarding artifacts. Therefore Navab discloses argued claim limitations. Applicant uses similar arguments for dependent claim 2-3and and independent claim 4.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Navab et al (US 20190000564 A1).

Regarding claim 1, Navab discloses a surface extraction method for X-ray Computed Tomography (CT) volume ([0044], intra-operative CBCT is scanned and patient surface is captured and reconstructed simultaneously by the RGBD camera) comprising: 
extracting voxels having a certain CT value from volume data obtained by X-ray CT to generate an isosurface mesh ([0079], The reconstruction is performed using the Feldkamp method, which utilizes filtered back-projection, resulting in a cubic volume with a 256 voxels along each axis and an isometric resolution of 0.5 mm); and 
correcting each vertex of the isosurface mesh using gradient information about a CT value at the vertex of the isosurface mesh to remove artifacts from a resultant CT image ([0278] This calibration later allows us to close the patient, CBCT, and C-arm transformation loop and perform reliable tracking of relative displacement , [0279] the weak edges are removed by thresholding the gradient of the CBCT, and the strong edges corresponding to the surface points on the spheres are preserved, [0301], Images with high reprojection errors or significant motion blurring artifacts were discarded from this list for a more accurate stereo calibration).

Regarding claim 2, Navab discloses wherein the vertex of the isosurface mesh is corrected by calculating a gradient vector of the CT value at the vertex ([0279] the weak edges are removed by thresholding the gradient of the CBCT), 
generating a plurality of sample points in positive and negative directions of the calculated gradient vector, calculating gradient norms of CT values at the respective generated sample points ([0279] The resulting points are clustered into three partitions (one cluster per sphere), and the centroid of each cluster is computed), and 
moving the vertex to a sample point having a maximum gradient norm calculated ([0338] The depth map is automatically segmented based on the angles between the surface normals, resulting in smooth surface segments)

Regarding claim 3, Navab discloses wherein the CT value at the vertex is calculated by using following equation according to a Feldkamp method where the coefficient a(0, p) equals to dsod/ (dsd + dz), o is a rotation angle, dsed is a light-source-to-rotation-center distance, and Sfiltered (0, p) is a filter-corrected projection value (using Shepp-Logan filter) ([0079] The reconstruction is performed using the Feldkamp method, which utilizes filtered back-projection).

Regarding claim 4, Navab discloses a surface extraction apparatus for X-ray CT volume for performing surface extraction on X-ray Computed Tomography (CT) volume ([0044], intra-operative CBCT is scanned and patient surface is captured and reconstructed simultaneously by the RGBD camera), the surface extraction apparatus for X-ray CT volume comprising: 
a processor; and
a memory that stores a program therein, which the program is executed by the processor, causes the processor to perform CT operation including:
extracting voxels having a certain CT value from volume data obtained by X-ray CT to generate an isosurface mesh ([0079], The reconstruction is performed using the Feldkamp method, which utilizes filtered back-projection, resulting in a cubic volume with a 256 voxels along each axis and an isometric resolution of 0.5 mm); and 
correcting each vertex of the isosurface mesh by using gradient information about a CT value at the vertex of the isosurface mesh to remove artifacts from a resultant CT image ([0278] This calibration later allows us to close the patient, CBCT, and C-arm transformation loop and perform reliable tracking of relative displacement , [0279] the weak edges are removed by thresholding the gradient of the CBCT, and the strong edges corresponding to the surface points on the spheres are preserved, [0301], Images with high reprojection errors or significant motion blurring artifacts were discarded from this list for a more accurate stereo calibration)

Regarding claim 5, Navab discloses wherein the correcting each vertex of the isosurface mesh includes: 
calculating a gradient vector of the CT value at the vertex ([0279] the weak edges are removed by thresholding the gradient of the CBCT); 
generating a plurality of sample points in positive and negative directions of the calculated gradient vector ([0279] The resulting points are clustered into three partitions (one cluster per sphere), and the centroid of each cluster is computed); 
calculating gradient norms of CT values at the respective generated sample points; and moving the vertex to a sample point having the maximum gradient norm calculated ([0338] The depth map is automatically segmented based on the angles between the surface normals, resulting in smooth surface segments).

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIVANG I PATEL whose telephone number is (571)272-8964.  The examiner can normally be reached on M-F 9-5am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SHIVANG I PATEL/Primary Examiner, Art Unit 2618